— Application for writ of habeas corpus pursuant to CPLR 7002 (subd [b], par 2) seeking admission to bail, denied. The record of the prior proceedings before the Westchester County Court clearly indicates that the denial of bail in this case rested upon a rational basis and did not constitute an abuse of discretion (see, e.g., People ex rel. Parone v Phimister, 29 NY2d 580). The court also notes that a prior application for habeas corpus relief was made to and denied by the Supreme Court, Westchester County and the instant petition presents no ground not therein presented (see CPLR 7003, subd [b]). Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.